 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8 UNITED STATES OF AMERICA,

 9                                Plaintiff,             Case No. 19-86-JCC

10          v.                                           DETENTION ORDER

11 MIGUEL MORENO GUIZAR,

12                                Defendant.

13          The Court, having conducted a detention hearing pursuant to Title 18 U.S.C. § 3142(f),

14 and based upon the factual findings and statement of reasons for detention hereafter set forth,

15 finds that no condition or combination of conditions which the defendant can meet will

16 reasonably assure the appearance of the defendant as required and the safety of any other person

17 and the community.

18         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

19          (1)    Defendant allegedly committed the offense while on supervised release in the

20 Northern District of California. Defendant stipulated to detention.

21          It is therefore ORDERED:

22

23



     DETENTION ORDER - 1
 1          (1)    Defendant shall be detained pending trial and committed to the custody of the

 2 Attorney General for confinement in a correctional facility separate, to the extent practicable,

 3 from persons awaiting or serving sentences, or being held in custody pending appeal;

 4          (2)    Defendant shall be afforded reasonable opportunity for private consultation with

 5 counsel;

 6          (3)    On order of a court of the United States or on request of an attorney for the

 7 Government, the person in charge of the correctional facility in which Defendant is confined

 8 shall deliver the defendant to a United States Marshal for the purpose of an appearance in

 9 connection with a court proceeding; and

10          (4)    The Clerk shall direct copies of this order to counsel for the United States, to

11 counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services

12 Officer.

13          DATED this 6th day of June, 2019.

14

15                                                        A
                                                          BRIAN A. TSUCHIDA
16                                                        United States Magistrate Judge

17

18

19

20

21

22

23



     DETENTION ORDER - 2
